El Juez Asociado Señor de Jesús
emitió la opinión del tribunal.
Las planillas de contribuciones sobre ingresos que para el año natural que expiró el 31 de diciembre de 1929 pre-sentó la demandante, demostraron un ing’reso neto de $2,487.60. Practicada la correspondiente investigación, el 23 de mayo de 1931 el Tesorero notificó a la contribuyente ciertas deficiencias que elevaban el ingreso neto sujeto a contribución a la cantidad de $11,029.30. No conforme la contribuyente, recurrió en alzada para ante la Junta de Revi-sión e Igualamiento, y confirmada que fué la resolución del Tesorero, pagó la contribución bajo protesta e interpuso este pleito para recobrar la cantidad que en exceso de la pagada de conformidad con sus planillas le babía cobrado el deman-dado, alegando la contribuyente que la actuación del deman-dado al eliminar de sus deducciones ciertas partidas y reducir otras, era arbitraria e ilegal, y que por consiguiente la cantidad adicional eobrádale como resultado del aumento del *868ingreso neto había sido ilegalmente cobrada, por lo que pro-cedía sn devolución a la demandante.
La corte inferior sostuvo la resolución del Tesorero con-firmada por la Junta de Revisión e Igualamiento, con la sola excepción de la cantidad de $3,300 que había sido deducida de otra mayor que alegaba la demandante había pagado en concepto de salarios a sus directores María G. de G-iusti y Odette Giusti suma que dispuso la corte fuese deducida del ingreso neto, hecho lo cual debería liquidarse de nuevo la contribución y devolverse a la demandante la cantidad corres-pondiente. No apeló la demandante, pero habiendo inter-puesto este recurso el demandado, la única cuestión a resolver ahora es si la demandante apelada tiene derecho a deducir de su ingreso bruto la cantidad de $3,300.
En su contestación alegó el demandado que había hecho dicha rebaja por estimar que la suma reclamada por concepto de sueldo de sus oficiales era arbitraria, ilegal y excesiva. El demandado asume la posición de que la demandante es una corporación de familia (a family corporation), y que las cantidades así pagadas, aunque aparentemente en concepto de sueldos, en realidad fue una distribución de dividendos.
Parece haber impresionado fuertemente a la corte q quo la evidencia que con la tenaz oposición del demandado pre-sentó la demandante al efecto de que en las planillas indi-viduales de María y Odette Giusti, ellas habían declarado como ingresos los sueldos de $6,000 y $1,200 anuales recibi-dos de la demandante en el año 1929, y que dichas sumas fueron aceptadas y sobre ellas cobrada contribución por el Tesorero.
Resolviendo esta cuestión, dijo la corte sentenciadora:
“Estimo que la cantidad de $1,200 y de $6,000 para doña Odette Giusti y doña María G. de Giusti, respectivamente, no son irrazona-blemente exageradas. De acuerdo con esto ha debido concederse un crédito por sueldos ascendentes a $3,300 en la planilla de ingresos de la demandante.” (L. de S., pág. 19.)
*869Más adelante repitió la misma corte en el cnrso de su opinión:
“El hecho de que el demandante sea un familiar de la corporación (sic), como alega el demandado en su alegato, no quiere decir que sus directores y empleados no tengan derecho a un sueldo o compensa-ción razonable si realmente prestan servicios personales a la corpora-ción. No hay prueba alguna de que estas personas no presten servi-cios a la corporación. Por el contrario, el Sr. ’Giusti declaró en cuanto a los servicios que rinde (él). Debió el Tesorero haber traído prueba que sustuviera sv,s contenciones.” (Paréntesis y bastardillas nues-tros. )
Conviene consignar aquí que del récord no aparece la más insignificante evidencia tendente a demostrar qué clase de trabajo hacían, si es que alguno hacían para la corporación, la Sra. y la Srta. G-iusti. A pesar de esa absoluta ausencia de prueba, la corte sentenciadora llegó a la conclusión que aparece en el párrafo transcrito.
 La cuestión suscitada en este recurso no es nueva en esta jurisdicción. Fué levantada de la misma manera en el caso de Sobrino de Izquierdo Inc. v. Sancho Bonet, Tesorero, ante, pág. 182. Se dijo entonces por este tribunal:
“ ‘El hecho de que el Sr. Trigo declarase en sus planillas indivi-duales las mismas cantidades que declaró la demandante haberle pa-gado, y el hecho de que el demandado recibiese del Sr. Trigo la con-tribución correspondiente a dichas cantidades, no impide al Tesorero rechazar en todo o en parte dichas sumas como dedueibles del ingreso bruto de la demandante. Esas circunstancias sólo indican que en verdad la demandante pagó al Sr. Trigo las cantidades en cuestión, Austin v. United States, 28 F. (2d) 677, de lo cual no abrigamos duda alguna, especialmente teniendo en cuenta que dado el interés que tiene el Sr. Trigo en la corporación demandante, bien podría decir parafraseando a Luis XIV, “la corporación soy yo.”
“ ‘Pero no es ésa la cuestión a resolver, pues aunque se presumen válidos los contratos infra vires celebrados por una Junta de Directo-res, sin embargo, en lo que a salario respecta, su fijación no es conclu-yente en cuanto al Gobierno, teniendo éste el derecho que le concede la ley de investigar y determinar si lo que se dice pagado por concepto de salario lo es en realidad, o si por el c’ontrario bajo ese *870disfraz se distribuyen beneficios. H. L. Trimyer & Co. v. Noel, 28 F. (2d) 781. No puede el Gobierno al determinar la contribución sobre ingresos de una corporación, bajo una ley que como la nuestra permite la deducción de salarios necesarios realmente pagados, inves-tigar y determinar si los salarios pagados a los oficiales de la corpo-ración están en relación con los servicios realmente prestados; pero sí puede el Gobierno atacar el pago bajo la teoría de que no es pago de salario, sino distribución de dividendos. United States v. Philadelphia Knitting Mills, 15 A.L.R. 1303.
“ ‘Sentados estos principios, y sin perder de vista que la corpora-ción demandante tiene el peso de la prueba para demostrar que las cantidades que alega baber pagado como salarios formaban parte de sus gastos ordinarios y necesarios para el mantenimiento y operación del negocio, Botany Worsted Mills v. United States (278 U. S. 282), 73 L. ed. 282, procederemos a determinar si la evidencia de la deman-dante demuestra que las cantidades pagadas al Sr. Trigo y recha-zadas por la Junta de Revisión e Igualamiento no fueron distribución de beneficios y sí pago de salarios por servicios necesarios realmente prestados por el Sr. Trigo.’ ”
De acuerdo con la doctrina establecida en el caso citado, incumbía a la demandante y no al demandado probar que la partida deducida de los salarios formaba parte de sus gastos ordinarios y necesarios para el mantenimiento y ope-ración de su negocio, no siendo necesario, como equivocada-mente creyó la corte sentenciadora, que el Tesorero tuviese que traer prueba para sostener sus contenciones. Pero la apelada arguye que como la corte sentenciadora declaró pro-bado que los sueldos en cuestión no eran “irrazonablemente exagerados”, este tribunal tiene que aceptar esa conclusión como un hecho cierto a los efectos de este recurso. Si con esa conclusión significó la corte que el pago de dichos sala-.rios, en lo que a la parte rechazada respecta, no equivale a una distribución de dividendos, ¿qué evidencia tuvo ante sí que justificara tal conclusión?
Para que un tribunal de apelación esté obligado por la apreciación que de la prueba hiciere la corte sentenciadora, se requiere por lo menos que dicha corte haya tenido ante sí alguna evidencia que apreciar, pero cuando, como en *871el' presente caso, la ausencia de prueba sobre el' particular es absoluta, la conclusión a que pueda llegar la corte inferior considerando probado un becbo, carece de base y cae por su peso, y siendo ello así, el llegar a tal conclusión consti-tuye error manifiesto, no pudiendo ser aceptada por el tribunal de apelación.
Como incumbía a la demandante probar que las cantida-des que rechazó el demandado de la partida de sueldos fueron pagadas como compensación razonable por servicios real-mente prestados a la demandante, y en consecuencia que no era una distribución de dividendos, no habiéndolo probado, procede declarar con lugar el recurso, revocar la sentencia apelada y en su lugar dictar otra desestimando la. demanda, con costas a la demandante.
El Juez Asociado Sr. Wolf está conforme con el resultado.*